Exhibit 10.1

Execution Version

FIRST AMENDMENT

FIRST AMENDMENT, dated as of August 11, 2009 (this “First Amendment”), to
(i) the Amended and Restated Credit Agreement, dated as of April 29, 2005, as
amended and restated as of December 19, 2008 (the “Credit Agreement”), among
Brunswick Corporation (the “Company”), certain subsidiaries of the Company that
may be Subsidiary Borrowers party thereto, certain subsidiaries of the Company
party thereto as guarantors (the “Guarantors”), the several banks and other
financial institutions or entities from time to time party thereto as lenders
(the “Lenders”), JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”), and the other Agents party thereto and
(ii) the Pledge and Security Agreement, dated as of December 19, 2008 (the
“Security Agreement”), among the Company, the Grantors and the Administrative
Agent.

W I T N E S S E T H:

WHEREAS, the Company, the Lenders, the Agents and the Administrative Agent are
parties to the Credit Agreement, and the Company, the Guarantors and the
Administrative Agent are parties to the Security Agreement;

WHEREAS, the Company has requested that the Required Lenders agree to amend the
Credit Agreement and the Security Agreement in the manner set forth herein; and

WHEREAS, the Required Lenders are willing to agree to the requested amendments
as set forth herein;

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
which are defined in the Credit Agreement are used herein as therein defined.

2. Amendments to Section 1.01. Section 1.01 of the Credit Agreement is hereby
amended by:

(a) inserting the following definitions in appropriate alphabetical order:

“Existing 2013 Notes” means the Company’s 9.75% Notes due August 15, 2013 issued
under the Existing Notes Indenture.

“Fond du Lac Facility” means the manufacturing plants and facilities,
distribution and warehouse facilities and executive offices of the Mercury
Marine division located in or adjacent to Fond du Lac, Wisconsin, including all
fixtures thereon and equipment and manufacturing-related tangible assets located
therein from time to time, but excluding Inventory, raw materials and all
production components thereof.

“Permitted Government Financing Sale and Leaseback Transactions” means sale and
leaseback transactions with respect to the Fond du Lac Facility or the
Stillwater Facility pursuant to one or more government sponsored or supported
programs and related to the Company’s plans from time to time with respect to
the Fond du Lac Facility and/or the Stillwater Facility.



--------------------------------------------------------------------------------

“Stillwater Facility” means the manufacturing plants and facilities,
distribution and warehouse facilities and executive offices of the Mercury
Marine division located in or adjacent to Stillwater, Oklahoma, including all
fixtures thereon and equipment and manufacturing-related tangible assets located
therein from time to time, but excluding Inventory, raw materials and all
production components thereof.

(b) amending the definition of “Bowling Assets” by deleting the words “that are
owned by Leiserv, Inc. and its Subsidiaries”.

3. Amendments to Section 6.01A. Section 6.01A of the Credit Agreement is hereby
amended by:

(a) deleting paragraph (i) in its entirety and inserting in lieu thereof the
following:

“(i) Indebtedness of the Company, any other Loan Party or any other Subsidiary
that owns Available Collateral incurred to refinance Existing 2011 Notes from
time to time (it being understood that the proceeds of any such Indebtedness may
be deposited in an account subject to a control agreement reasonably
satisfactory to the Administrative Agent pending the application of such
proceeds to refinance Existing 2011 Notes (which control agreement shall provide
that the Administrative Agent shall have a security interest therein, and
control over such proceeds, for the benefit of the Secured Parties subject only
to the right of the Borrower, so long as no Event of Default shall have occurred
and be continuing, to use such proceeds to refinance Existing 2011 Notes));
provided that the aggregate principal amount of Indebtedness permitted by this
paragraph (i) to refinance Existing 2011 Notes shall not at any time exceed the
outstanding principal amount of the Existing 2011 Notes plus any accrued
interest and premiums and any underwriting discounts, defeasance costs, fees,
commissions and expenses reasonably incurred in connection with the refinancing;
provided further that, in the event that no Existing 2011 Notes are outstanding
(or sufficient proceeds are or have been deposited to provide for the
refinancing of the Existing 2011 Notes in full as set forth above), the Company,
any other Loan Party or any other Subsidiary that owns Available Collateral may
incur additional Indebtedness (x) in an initial aggregate principal amount not
to exceed $100,000,000 and (y) to refinance in whole or in part the Existing
2013 Notes (it being understood that the proceeds of any such Indebtedness may
be deposited in an account subject to a control agreement reasonably
satisfactory to the Administrative Agent pending the application of such
proceeds to refinance Existing 2013 Notes (which control agreement shall provide
that the Administrative Agent shall have a security interest therein, and
control over such proceeds, for the benefit of the Secured Parties subject only
to the right of the Borrower, so long as no Event of Default shall have occurred
and be continuing, to use such proceeds to refinance Existing 2013 Notes));
provided that the aggregate principal amount of Indebtedness permitted by this
clause (y) shall not at any time exceed the outstanding principal amount of the
Existing 2013 Notes plus any accrued interest and premiums and any underwriting
discounts, defeasance



--------------------------------------------------------------------------------

costs, fees, commissions and expenses reasonably incurred in connection with the
refinancing; provided further that immediately after giving pro forma effect to
the incurrence of any Indebtedness pursuant to this paragraph (i), no Default or
Event of Default shall have occurred and be continuing;”;

(b) deleting the word “and” at the end of paragraph (s);

(c) deleting the period at the end of paragraph (t) and inserting in lieu
thereof “; and”; and

(d) adding the following new paragraph (u):

“(u) Indebtedness of the Company, any other Loan Party or any other Subsidiary
that owns a Fond du Lac Facility or a Stillwater Facility incurred pursuant to
one or more government sponsored or supported programs and related to the
Company’s plans from time to time with respect to the Fond du Lac Facility
and/or the Stillwater Facility; provided that the aggregate principal amount of
Indebtedness permitted by this paragraph (u), together with the aggregate amount
of sale and leaseback transactions consummated pursuant to clause (v) of
Section 6.07, shall not exceed the Government Debt Cap, as defined in Annex A to
the First Amendment hereto, dated as of August 11, 2009, at any time
outstanding.”.

4. Amendments to Section 6.02. Section 6.02 of the Credit Agreement is hereby
amended by:

(a) inserting the parenthetical “(or more junior)” after the words “second
priority” in paragraph (i);

(b) deleting the word “and” at the end of paragraph (n);

(c) deleting the period at the end of paragraph (o) and inserting in lieu
thereof “; and”;

(d) adding the following new paragraph (p):

“(p) Liens on the Fond du Lac Facility or the Stillwater Facility securing
Indebtedness permitted by Section 6.01A(u).”; and

(e) deleting the words “paragraph (a) above” and inserting in lieu thereof the
words “paragraphs (a) or (p) above” in the final paragraph thereof.

5. Amendments to Section 6.07. Section 6.07 of the Credit Agreement is hereby
amended by:

(a) deleting the word “and” at the end of clause (iii) and inserting in lieu
thereof a comma;



--------------------------------------------------------------------------------

(b) deleting the period at the end of clause (vi) and inserting in lieu thereof
the word “and”; and

(c) adding the following new clause (v):

“(v) Permitted Government Financing Sale and Leaseback Transactions in an
aggregate amount, together with the aggregate principal amount of Indebtedness
incurred under Section 6.01A(u) at any time outstanding, not to exceed the
Government Debt Cap, as defined in Annex A to the First Amendment hereto, dated
as of August 11, 2009.”.

6. Amendment to Section 6.08. Section 6.08 of the Credit Agreement is hereby
amended by inserting the words “and the Existing 2013 Notes” after the words
“Existing 2011 Notes” in clause (viii) of paragraph (b) thereof.

7. Amendments to Section 6.09. Section 6.09 of the Credit Agreement is hereby
amended by:

(a) deleting the word “or” at the end of clause (iii)(B);

(b) adding the word “or” at the end of clause (iii)(C); and

(c) adding the following new clause (iii)(D):

“(D) Indebtedness secured by, or sale and leaseback transactions in respect of,
the Fond du Lac Facility or the Stillwater Facility, provided such restrictions
apply solely to the Fond du Lac Facility or the Stillwater Facility, as
applicable, and the Subsidiaries that own the Fond du Lac Facility or the
Stillwater Facility, as applicable,”

8. Amendments to Section 10.18. Section 10.18 of the Credit Agreement is hereby
amended by inserting references to “Available Collateral, Fond du Lac Facility
or Stillwater Facility” in lieu of the references to “Available Collateral”
therein.

9. Amendments to Article II of the Security Agreement. Article II of the
Security Agreement is hereby amended by:

(a) deleting the word “and” at the end of clause (xi) of the definition of
“Excluded Property” and inserting in lieu thereof a comma;

(b) inserting “, and” at the end of clause (xii) of the definition of “Excluded
Property”;

(c) inserting the following new clause (xiii) in the definition of “Excluded
Property”:

“(xiii) the Fond du Lac Facility or the Stillwater Facility to the extent such
assets are subject to a Lien permitted by Section 6.02(p) of the Credit
Agreement”; and



--------------------------------------------------------------------------------

(d) deleting the final paragraph thereof in its entirety and inserting in lieu
thereof the following:

“Notwithstanding any other provision of this Agreement, for so long as the
Indenture shall remain in effect, the aggregate amount of the Secured
Obligations secured by the Liens granted under the Collateral Documents, in each
case to the extent the assets subject to such security interests and Liens
constitute Indenture Properties, shall not exceed the difference between (i) the
maximum amount of the Secured Obligations that can be so secured without
requiring that any securities outstanding under the Indenture be ratably secured
with the Secured Obligations in accordance with Section 5.05(b) of the Indenture
and (ii) the sum of (A) the amount of Indebtedness incurred in reliance on
Section 6.01A(i) or (o) of the Credit Agreement that is secured by, or sale and
leaseback transactions incurred in reliance on Section 6.07 in respect of the
Headquarters to the extent it constitutes an Indenture Property and (B) the
amount of Indebtedness incurred in reliance on Section 6.01A(u) that is secured
by a Lien on the Fond du Lac Facility or the Stillwater Facility to the extent
either such asset subject to such a Lien constitutes an Indenture Property.”.

10. Conditions to Effectiveness of this Amendment. This First Amendment shall
become effective (the date of such effectiveness, the “First Amendment Effective
Date”) upon the satisfaction of or waiver by the Administrative Agent of the
following conditions:

(a) this First Amendment shall have been executed and delivered by the Company,
the Administrative Agent and the Required Lenders;

(b) no Default or Event of Default shall have occurred and be continuing;

(c) each Lender that has provided its written consent to this First Amendment on
or prior to 12:00 noon, New York City time, on August 11, 2009 shall have
received an amendment fee (or the Administrative Agent shall have received such
fee for the account of such Lender) in an amount equal to 0.125% of such
Lender’s Commitment; and

(d) the Administrative Agent and the Lead Arranger shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel).

11. Representation and Warranties. To induce the Agents and the Lenders to enter
into this First Amendment, the Company hereby represents and warrants to each
Agent and each Lender that:

(a) As of the First Amendment Effective Date, and after giving effect to this
First Amendment, each of the representations and warranties made by the Company
in or pursuant to the Loan Documents is true and correct in all material
respects as if made on and as of such date (it being understood and agreed that
any representation or warranty that by its terms is made as of a specific date
shall be required to be true and correct in all material respects only as of
such specified date).



--------------------------------------------------------------------------------

(b) No Default or Event of Default has occurred and is continuing after giving
effect to the amendments contemplated herein.

12. Effect. Except as expressly amended hereby, all of the representations,
warranties, terms, covenants and conditions of the Loan Documents shall remain
unamended and not waived and shall continue to be in full force and effect.

13. Counterparts. This First Amendment may be executed by one or more of the
parties to this First Amendment on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. A set of the copies of this First Amendment signed by all the
parties shall be lodged with the Company and the Administrative Agent.

14. Severability. Any provision of this First Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

15. Integration. This First Amendment and the other Loan Documents represent the
agreement of the Loan Parties, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof or thereof not expressly set forth
or referred to herein or in the other Loan Documents.

16. GOVERNING LAW. THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

 

BRUNSWICK CORPORATION By:  

 

Name:   Title:  

JPMORGAN CHASE BANK, N.A., as

Administrative Agent and a Lender

By:  

 

Name:   Title:  